Title: To James Madison from Stanley Griswold, 17 September 1805
From: Griswold, Stanley
To: Madison, James


          ¶ From Stanley Griswold. Letter not found. 17 September 1805. Presumed to have covered the undated enclosure (DNA: RG 59, TP, Michigan, vol. 1; 2 pp.) docketed by Wagner: “Recd. in Mr S. Griswold’s 17 Septr. 1805.” For the law referred to, see U.S. Statutes at LargeThe Public Statutes at Large of the United States of America… (17 vols.; Boston, 1848–73)., 1:285–86.
          
            [Enclosure]
            Questions submitted by the Secretary of the Territory of Michigan, to the Secretary of State.
            1. Is it the duty of the Secretary of the territory, to attend the Governor and Judges in their legislative capacity, to engross, or prepare the manuscript of their laws, previous to signature—or must they prepare them themselves, or by a clerk, and deliver them over to the secretary in a state of completion?
            
            2. Is it the duty of the secretary to attend on the Governor in his executive capacity, to prepare his acts previous to signature, and minute his proceedings—or must the Governor prepare and minute them himself, or by a private secretary, and deliver them over in a state of completion?
            3. Must the executive acts, and the laws of the governor and judges, and their proceedings respectively, be transcribed by the secretary of the Territory into books, or volumes, in order to “keep and preserve them safely”—or is it sufficient, that the originals be kept on file, or in rolls, in the secretary’s office?
            4. Is the secretary of the territory at liberty to procure at this place, the stationary &c. necessary for his office, at the public expence—or may he expect to be supplied by government from the city of Washington?
            5. To what amount may it be expected that government will authorise expence for office-rent, in the present situation of this town, where rent is excessively high and difficult to be procured, in consequence of the fire? And will an allowance be made for office-rent, in case the papers of the office are kept (safely) in a desk, or case, in a house hired for family use?
            6. If it should fall to my lot to be called to execute the duties of Governor of this Territory for a considerable length of time, may an extra allowance of salary be expected for such extra service? Or is it adviseable for me to incur the expences necessary to support the usual stile of Chief Magistrate during that time, depending on something more to reimburse those expences, than the small and very insufficient salary of Secretary?
            7. Do the provisions contained in the act of congress, passed the 8th. day of May, 1792, entituled, “An Act respecting the government of the territories of the United States, Northwest and South of the river Ohio,” apply to the Territory of Michigan?
            8. Is the secretary of the Territory, who, in case of the death or absence of the Commander in Chief of its militia, must supply his place, liable to be called on to do military duty in any station subordinate to that nearest to the Commander in Chief? To state it in the extreme, would it be proper for a private soldier to step forward from the ranks, to command General officers, in any case?
          
        